Citation Nr: 0303596	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  94-20 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for 
unspecified pneumoconiosis, residual of sarcoidosis, for 
the period from July 20, 1993, to October 6, 1996.

2.	Entitlement to an increased rating for sarcoid-related 
lung disorder, unspecified pneumoconiosis, evaluated as 30 
percent disabling from October 7, 1996.

3.	Entitlement to an evaluation in excess of 20 percent for 
sarcoid arthritis, multiple joints.

4.	Entitlement to an effective date earlier than July 20, 
1993, for the award of service connection for unspecified 
pneumoconiosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1993 
to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from 1996 and 1997 rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In a June 2000 decision, the Board 
granted service connection for a vertical midline surgical 
scar from removal of a deep furrow in the center of the 
veteran's forehead, as due to his service-connected 
sarcoidosis and denied entitlement to service connection for 
gout and hypertension.  The Board also denied service 
connection for other disorders, including tinea pedis, acne 
vulgaris, keratoderma of the lower extremities, 
onychomycosis, increased facial pore size, and increased hand 
size.  At that time, the Board remanded the matters of 
entitlement to an increased rating for sarcoid arthritis of 
multiple joints, in excess of 20 percent, an increased rating 
for unspecified pneumoconiosis, sarcoidosis, in excess of 10 
percent, an effective date earlier than July 20, 1993, for 
the grant of service connection for sarcoid arthritis of 
multiple joints, and an effective date earlier than July 20, 
1993, for the grant of service connection for unspecified 
pneumoconiosis, to the RO for issuance of a statement of the 
case in accordance with Manlincon v. West, 12 Vet. App. 238 
(1999).

Thereafter, in August 2002 decisions, the RO granted the 
veteran's claims for an earlier effective date for the grant 
of initial compensable benefits for sarcoid arthritis, and a 
30 percent evaluation for sarcoid-related lung disorder, 
unspecified pneumoconiosis, effective from October 7, 1996.

In October 2000, the veteran submitted a Motion for 
Reconsideration of the Board's June 2000 decision.  In a 
letter dated in November 2000, the Vice Chairman of the Board 
advised the veteran that his Motion for Reconsideration was 
denied.  In his Motion dated October 10, 2000, the veteran 
appears to raise claims of entitlement to service connection 
for gout, for service connection for increased hand and foot 
size, apparently due to service-connected sarcoid arthritis, 
service connection for degenerative inflammatory arthritis 
with sarcoid involvement, an eye disorder, an aortic 
disorder, and foot and hand fungus.

Thereafter, in a lengthy written statement, dated in December 
2002 and sent to his national service organization 
representative of record, the Disabled American Veterans 
(DAV), the veteran raised numerous new claims.  He raised a 
claim for an increased rating for a scar as a residual of 
plastic surgery, and for service connection for facial fat in 
his cheeks and fat and acne scars as residuals of steroid 
therapy, coronary artery disease, sclerosis, lymph nodes, 
inflammatory infiltrate, collagen bundles in the dermis, 
bilateral lymphedema, bilateral onychomycosis, bilateral 
tinea pedis, bilateral pes planus with overpronated foot, 
bilateral hyperkeratosis and keratoderma of both lower 
extremities.  The veteran also requested service connection 
for hypertension, but that matter was denied by the Board in 
its June 2000 decision.  It may be that, by his statement, 
the veteran seeks to raise a claim whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for hypertension.  All of 
these matters are referred to the RO for appropriate 
development and consideration.

Finally, the Board notes that the issues of entitlement to 
service connection for depression and iritis were denied by 
the RO in a February 2002 rating decision.  There is no 
indication from the information of record that the veteran or 
his representative has filed a notice of disagreement (NOD) 
with the RO with respect to the February 2002 rating 
determination.  See Nacoste v. Brown, 6 App. 439, 440 (1994) 
(holding that the statutory language of 38 U.S.C.A. § 
7105(b)(1) requires that a notice of disagreement be filed 
with the agency of original jurisdiction); see also Beyrle v. 
Brown, 9 Vet. App. 24 (1996).  The veteran's December 2002 
written statement to his accredited service representative 
may not be considered as an NOD as to the RO's action in this 
case, because an NOD must be filed with the agency of 
original jurisdiction.  See Nacoste, supra.  Thus, a notice 
of disagreement does not appear to have been received by the 
RO and associated the claims file, so as to place those 
claims in appellate status.  


FINDINGS OF FACT

1.	In a June 1996 rating decision, the RO granted the 
veteran's claim for service connection for unspecified 
pneumoconiosis sarcoidosis and assigned a 10 percent 
disability evaluation, effective from July 20, 1993.  
The veteran was notified of the RO's determination as to 
this issue in letter dated July 12, 1996.

2.	In July 1996, the veteran filed a timely notice of 
disagreement (NOD) as to the matter of entitlement to an 
increased evaluation for unspecified pneumoconiosis 
sarcoidosis.

3.	In a July 1997 rating decision, the RO denied the 
veteran's claim of entitlement to an increased rating 
for unspecified pneumoconiosis sarcoidosis, in excess of 
10 percent.  The veteran was notified of the RO's 
determination as to this issue in a letter dated June 2, 
1998.

4.	Also in a July 1997 rating decision, the RO granted 
service connection for sarcoid arthritis, multiple 
joints, and awarded a 20 percent disability evaluation 
effective from July 20, 1993.  The veteran was notified 
of the RO's determination as to this issue in a letter 
dated June 2, 1998.

5.	In July 1998, the veteran filed a timely NOD as to the 
matters of entitlement to an increased rating for 
sarcoid arthritis of multiple joints, an increased 
rating for unspecified pneumoconiosis, and an effective 
date for the award of service connection for unspecified 
pneumoconiosis earlier than July 20, 1993.

6.	In an August 2002 rating decision, the RO granted a 30 
percent rating for the veteran's sarcoid-related lung 
disorder, effective from October 7, 1996. 

7.	In August 2002, the RO issued a statement of the case 
(SOC) regarding the issue of entitlement to an effective 
date earlier than July 20, 1993, for the grant of 
service connection for sarcoid pulmonary disorder and a 
supplemental statement of the case (SSOC) regarding the 
matters of increased ratings for sarcoid arthritis of 
multiple joints and an unspecified pneumoconiosis, as a 
residual of sarcoidosis, both prior to and after 
October 7, 1996.

8.	The record further reflects that a completed substantive 
appeal (on a VA Form 9 or equivalent document) signed by 
the veteran was not received by the RO, and the record 
does not reflect that the veteran or his representative 
submitted a request for more time to file his 
substantive appeal.  

9.	In written statement from the veteran, received at the 
Board in January 2003, he stated that he did not submit 
a substantive appeal as to the matters of entitlement to 
an evaluation in excess of 10 percent for unspecified 
pneumoconiosis, residual of sarcoidosis, for the period 
from July 20, 1993, to October 6, 1996, entitlement to 
an increased rating for sarcoid-related lung disorder, 
unspecified pneumoconiosis, evaluated as 30 percent 
disabling from October 7, 1996, entitlement to an 
evaluation in excess of 20 percent for sarcoid 
arthritis, multiple joints, and entitlement to an 
effective date earlier than July 20, 1993, for the award 
of service connection for unspecified pneumoconiosis.


CONCLUSIONS OF LAW

1.	The veteran failed to submit a timely substantive appeal 
regarding the issue of entitlement to an evaluation in 
excess of 10 percent for unspecified pneumoconiosis, 
residual of sarcoidosis, for the period from July 20, 
1993, to October 6, 1996, thus, the Board has no 
jurisdiction over this matter, and the appeal must be 
dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302 (2002).

2.	The veteran failed to submit a timely substantive appeal 
regarding the issue of entitlement to an increased 
rating for sarcoid-related lung disorder, unspecified 
pneumoconiosis, evaluated as 30 percent disabling from 
October 7, 1996, thus, the Board has no jurisdiction 
over this matter, and the appeal must be dismissed.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.200, 20.202, 20.302 (2002).

3.	The veteran failed to submit a timely substantive appeal 
regarding the issue of entitlement to an evaluation in 
excess of 20 percent for sarcoid arthritis, multiple 
joints, thus, the Board has no jurisdiction over this 
matter, and the appeal must be dismissed.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 
20.202, 20.302 (2002).

4.	The veteran failed to submit a timely substantive appeal 
regarding the issue of entitlement to an effective date 
earlier than July 20, 1993, for the award of service 
connection for unspecified pneumoconiosis, thus, the 
Board has no jurisdiction over this matter, and the 
appeal must be dismissed.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The record reveals that, in August 1968, the RO denied the 
veteran's claim for service connection for sarcoidosis.  The 
veteran was notified of the RO's action but did not file a 
timely substantive appeal and the claim became final.

In July 1993, the veteran submitted a written statement in 
which he asserted that his service-connected disabilities had 
worsened.  In a November 1993 written statement, he 
specifically requested service connection for sarcoidosis and 
other disabilities.  In a March 1994 rating decision, the RO 
found that new and material evidence had not been submitted 
to reopen the claim for service connection for sarcoidosis.  
The veteran was notified of the RO's decision and a timely 
substantive appeal was submitted.  In March 1996, the Board 
remanded the veteran's claim to the RO for further 
development.  

In a June 1996 decision, the RO granted service connection 
for unspecified pneumoconiosis, sarcoidosis, evaluated as 10 
percent disabling from July 20, 1993.  In a letter dated July 
12, 1996, the RO notified the veteran of its action on his 
claim, enclosed a copy of the rating decision and also 
enclosed a copy of the VA Form 4107 that explained his 
procedural and appellate rights.  A copy of the notification 
was sent his accredited service representative of record at 
the time, the Veterans of Foreign Wars (VFW).  In a July 1996 
written statement, the veteran objected to the 10 percent 
evaluation assigned to his service-connected unspecified 
pneumoconiosis. 

In a July 1997 decision, the RO granted service connection 
for sarcoid arthritis, multiple joints, and awarded a 20 
percent disability evaluation effective from July 20, 1993, 
and denied an increased evaluation for unspecified 
pneumoconiosis, sarcoidosis, evaluated as 10 percent 
disabling.  In a letter dated June 2, 1998, the RO notified 
the veteran of the action taken on his claim for service 
connection for sarcoid arthritis and an increased rating for 
unspecified pneumoconiosis, enclosed a copy of the rating 
decision and also enclosed a copy of the VA Form 4107 that 
explained his procedural and appellate rights.  A copy of the 
June 1998 notification was sent to his accredited service 
representative of record, the VFW.

In written statements dated and received in July 1998, the 
veteran objected to the RO's action regarding his claims for 
increased ratings and earlier effective dates for the grants 
of service connection.  

As noted above, in June 2000, the Board denied several of the 
veteran's claims and noted that he filed timely notices of 
disagreement with the RO's July 1996 and July 1997 
determinations as to the appropriate compensation ratings and 
effective dates for the grants of service connection for the 
veteran's unspecified pneumoconiosis/sarcoidosis and sarcoid 
arthritis of multiple joints but that an SOC was not issued.  
The Board remanded the veteran's claims to the to RO for 
issuance of an SOC regarding the matters of increased initial 
ratings for service-connected pneumoconiosis/sarcoidosis and 
sarcoid arthritis of multiple joints and effective dates for 
the grants of service connection for 
pneumoconiosis/sarcoidosis and sarcoid arthritis.  It was 
noted that only if the veteran perfected his appeals should 
the claims be returned to the Board for further appellate 
consideration.

In October 2000, the veteran submitted to the Board two 
Motions for Reconsideration of the Board's June 2000 
decision.  The motion postmarked October 19 and received at 
the Board on October 26, 2000, was denied in November 2000 by 
the Vice Chairman of the Board.

Thereafter, in October 2000 and January 2001, the veteran 
submitted additional written statements, but they did not 
address his current claims for increased ratings for sarcoid 
arthritis and unspecified pneumoconiosis, an earlier 
effective date for the grant of service connection for 
unspecified pneumoconiosis and an increased rating for 
sarcoid arthritis of multiple joints.  

In an August 2002 decision, the RO discontinued evaluation 
unspecified pneumoconiosis, residual of sarcoidosis, 
evaluated as 10 percent disabling effective October 7, 1996, 
denied an earlier effective date for the initial grant of 
benefits for a lung disorder, granted a compensable rating 
for sarcoid arthritis, multiple joints, earlier than July 
1993, and assigned a 30 percent rating for sarcoid related 
lung disorder, unspecified pneumoconiosis, effective October 
7, 1996.  An SSOC, mailed to the veteran on August 28, 2002, 
advised him of the RO's action regarding evaluation of 
unspecified pneumoconiosis, residual of sarcoidosis, 
evaluation of sarcoid arthritis, multiple joints, and 
evaluation of sarcoid related lung disorder, unspecified 
pneumoconiosis.  In a letter that accompanied the SSOC, the 
RO advised the veteran that if the SSOC contained an issue 
that was not included in his substantive appeal, he had to 
respond within 60 days to perfect his appeal as to the new 
issue.  A copy of the letter was also sent to the veteran's 
accredited service representative then of record, the 
Disabled American Veterans (DAV).

Also on August 28, 2002, the RO issued an SOC that addressed 
the claims of effective dates for the initial grant of 
benefits for a lung disorder believed related to service-
connected sarcoidosis and initial grant of benefits for 
sarcoid arthritis.  In the letter that accompanied the SOC, 
the RO advised the veteran that if he wished to continue his 
appeal, he needed to file a formal appeal by completing and 
filing a VA Form 9, Appeal to the Board of Veterans' Appeals.  
The RO advised the veteran to carefully read the instructions 
that came with the VA Form 9 that described the time he had 
to file his appeal.  A copy of the VA Form 9 was enclosed and 
a copy of the letter was sent to the veteran's accredited 
service representative, the DAV.

In an October 9, 2002, letter to the veteran, at page 3, the 
RO advised him that a signed power of attorney for the DAV as 
his representative was not of record.  A VA Form 21-22, 
Appointment of Veteran's Service Organization as Claimant's 
Representative was enclosed.

A VA Form 21-22, identified the DAV as the veteran's 
appointed service representative, signed by the veteran and 
dated December 9, 2002, is now associated with the claims 
folder.

A written statement from the veteran to his national 
accredited service representative at the DAV, dated December 
11, 2002, referred to an increased rating for pulmonary 
sarcoidosis and an increased rating of three different types 
of arthritis.

In January 2003, the Board sent the veteran a letter in which 
he was advised that it appeared that a substantive appeal had 
not been filed with respect to the claims for entitlement to 
an increased rating for unspecified pneumoconiosis, residual 
of sarcoidosis, evaluated as 10 percent disabling from July 
20, 1993, to October 6, 1996, an increased rating for 
sarcoid-related lung disorder, unspecified pneumoconiosis, 
evaluated as 30 percent disabling, from October 7, 1996, an 
increased rating for sarcoid arthritis of multiple joints, 
evaluated as 20 percent disabling, and an effective date 
earlier than July 20, 1993, for the award of service 
connection for unspecified pneumoconiosis.  The Board offered 
the veteran the opportunity to explain why he thought a 
substantive appeal had been filed, and to submit evidence to 
show that it was filed on time.  He was also told that he 
would have 60 days within which to respond to the letter.  A 
copy of the letter was sent to the veteran's representative.  
On January 23, 2003, the Board received the veteran's 
response, signed by him.  He stated that he had "no evidence 
that a Substantive Appeal was ever mailed" and that he "did 
not send one but [he] actually thought that [his] 
representatives prepared the form."

II.  Analysis

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by 
an NOD and completed by a substantive appeal after an SOC has 
been furnished.  See 38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals) or correspondence 
containing the necessary information.  If the SOC and any 
prior supplemental statement of the case (SSOC) addressed 
several issues, the substantive appeal must either indicate 
that an appeal is being perfected as to all of those issues 
or must specifically identify the issues being appealed.  The 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
Proper completion and filing of a substantive appeal are the 
last actions the appellant needs to take in order to perfect 
an appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.202.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The date of 
mailing of the letter of notification will be presumed to be 
same as the date of that letter, for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  Notice for VA purposes is a written 
notice sent to the claimant's latest address of record.  
38 C.F.R. § 3.1(q) (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the formality of perfecting an appeal to the Board 
is part of a clear and unambiguous statutory and regulatory 
scheme that requires the filing of both an NOD and a 
substantive appeal.  When an appellant fails to file a timely 
appeal, and does not request an extension of time in writing 
before the expiration of time for the filing of the 
substantive appeal, he or she is statutorily barred from 
appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  An 
application for review on appeal shall not be entertained by 
the Board unless it is in conformity with the provisions set 
forth above.  38 U.S.C.A. § 7108.  Under 38 U.S.C.A. § 
7105(d)(3), questions as to timeliness or adequacy of 
response shall be determined by the Board.

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction before addressing 
the merits of a claim.  The Court further held, however, that 
it could be prejudicial to the veteran for the Board to 
address jurisdictional questions in the first instance 
without affording an appellant the right to present argument 
and evidence on those questions.  More recently, VA's General 
Counsel held that the Board has the authority to adjudicate 
or address in the first instance the question of timeliness 
of a substantive appeal, and may dismiss an appeal when not 
timely perfected.  Under such circumstances, however, the 
General Counsel indicated that the claimant should be first 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness.  VAOPGCPREC 9-99 (Aug. 18, 1999).

To effectuate the aforementioned opinion of the General 
Counsel, the Secretary of Veterans Affairs issued amendments 
to 38 C.F.R. §§ 20.101 (Jurisdiction of the Board).  See 66 
Fed. Reg. 53,339 (Oct. 22, 2001).  The new regulatory 
provisions were effective November 1, 2001.  Since the 
additional development procedures mandated in that issuance 
are consistent with the holding in the General Counsel's 
opinion, and mirror the action accomplished in the present 
case, the Board finds that there is no prejudice in the 
veteran's not having been personally notified of the 
amendments during the pendency of this appeal.

Having reviewed the complete record, the Board finds that the 
veteran failed to perfect his appeal with regard to the 
issues listed on the first page of the present decision.

By statute and regulation, an appeal must be perfected within 
one year of the date of notice of the initial adverse rating 
or within 60 days after the issuance of an SOC or SSOC, 
whichever period ends later.  Based upon the RO's date of 
mailing of the rating decisions denying the veteran's claims 
for increased ratings for unspecified pneumoconiosis, 
residual of sarcoidosis, an effective date earlier than July 
20, 1993, for the award of service connection for unspecified 
pneumoconiosis and an increased rating for sarcoid arthritis, 
one year from the date of notice of the initial rating 
decisions as to the instant matters fell in July 1997and June 
1999, respectively.

Moreover, the record reflects that on August 28, 2002, the 
SSOC (as to the matters of increased ratings for unspecified 
pneumoconiosis, residual of sarcoidosis and sarcoid 
arthritis, multiple joints) and the SOC (as to the matter of 
an effective date earlier than July 20, 1993, for the grant 
of service connection for unspecified pneumoconiosis) were 
mailed, so 60 days from those issuances was October 29, 2002.  
However, the earliest document filed by the veteran remotely 
regarding the issues of an increased rating for pulmonary 
sarcoidosis and an increased rating of three different types 
of arthritis and other claims, but not an earlier effective 
date for the grant of service connection for sarcoid 
pulmonary disorder, was the veteran's written statement, 
dated December 11, 2002, and sent to his national service 
representative.  The envelope that transmitted this statement 
is not in the claims file, so the Board presumes that it was 
mailed within three days prior to the date of receipt.  See 
38 C.F.R. § 20.305 (2002). 

The Board has reviewed the record in this case and has not 
identified any document filed within the requisite period 
that can be construed as a timely substantive appeal 
regarding any of the claimed four matters.  Furthermore, 
although the Board is inclined to regard oral testimony at a 
recorded hearing as sufficient to constitute a substantive 
appeal, there is no testimony of record regarding these 
issues within 60 days after the date of the issuance of 
either the SOC or SSOC, or within one year after the date of 
the notices of the initial rating decisions.  See e.g.,Tomlin 
v. Brown, 5 Vet. App. 355, 357-58 (1993) (holding that 
testimony at a hearing, once reduced to writing, can be 
construed as an NOD).

The evidence reflects that the veteran was advised of the 
necessity to file his appeal within one year from the dates 
of notice of the initial denials or 60 days after the date of 
the SOC or SSOC, and he was also advised of what was required 
of him if he needed more time to do so.  His representative 
of record at the time was also aware of the time constraints.  
The veteran did comply with appellate procedures to the 
extent of filing a timely NOD as to the initial denial of his 
claims, but did not comply with the required procedure for 
perfecting his appeal after his receipt of the SOC and SSOC, 
as instructed in the transmittal letters that accompanied the 
SOC and SSOC in August 2002.

VA regulations set forth specific requirements for perfecting 
an appeal to the Board, and any request for an extension of 
the period for filing a substantive appeal must be in writing 
and must be made prior to expiration of the time limit for 
filing the substantive appeal or other response to the SOC.  
See 38 C.F.R. § 20.303.  Any request for an extension of time 
to file the appeal in this case would have to have been filed 
on or before July 12, 1997, as to the issue an increased 
rating for unspecified pneumoconiosis, residual of 
sarcoidosis and an effective date earlier than July 20, 1993, 
for the award of service connection for that disorder and on 
or before June 2, 1999, as to the issue of entitlement to an 
increased rating for sarcoid arthritis, multiple joints.  
There is no evidence of record, nor has it been contended, 
that the veteran ever requested an extension of time to file 
his substantive appeal as to these claims.

Notwithstanding the above, the General Counsel has held that, 
if a claimant has not yet perfected an appeal and VA issues 
an SSOC in response to evidence received within the one-year 
period following the mailing date of notification of the 
action being appealed, 38 U.S.C. § 7105(d)(3) and 38 C.F.R. § 
20.302(c) require VA to afford the claimant at least 60 days 
from the mailing date of the SSOC to respond and perfect an 
appeal, even if the 60-day period would extend beyond the 
expiration of the one-year period.  To whatever extent 
language in 38 C.F.R. § 20.304 might be interpreted to 
provide otherwise, it has been held to be invalid.  
VAOPGCPREC 9-97 (Feb. 11, 1997).

Pursuant to 38 C.F.R. § 3.109 (2002), time limits for filing 
may be extended in some cases on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time, but that 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.  In this instance, the 
veteran has provided no basis for a finding that such good 
cause exists.  In fact, in July 1996, he stated that he 
disagreed with the RO's June 21, 1996, rating decision, that 
was furnished to him with the July 12, 1996, notice letter 
from the RO regarding the matter of an increased rating for 
unspecified pneumoconiosis, residual of sarcoidosis and an 
effective date, earlier than July 20, 1993, for the award of 
that grant.  In July 1998, he essentially stated that he 
disagreed with the RO's July 1997 (and the July 1996) rating 
decision(s), furnished to him with the June 2, 1998, notice 
letter from the RO regarding the matter of an increased 
rating for sarcoid arthritis.  The regulations clearly set 
forth the time limits for filing a timely substantive appeal.  
The veteran did not file his appeal within these statutory 
guidelines.

The Court has addressed the issues of whether the language of 
38 C.F.R. § 3.109(b) (2002) conflicts with that of 38 C.F.R. 
§ 20.303, and, if so, which of these regulations should 
control.  The Court held that 38 C.F.R. § 20.303 applies 
specifically to the filing of a substantive appeal, and that 
the two regulations do not conflict; rather the Court found 
that one is general and the other specific.  The Court noted 
that a familiar tool of statutory construction was the 
"principle that a more specific statute will be given 
precedence over a more general one. . . ."  Roy, supra, at 
556-557, citing Busic v. United States, 446 U.S. 398, 404 
(1980); Preiser v. Rodriquez, 411 U.S. 475, 489-90 (1973).  
Significantly, the Court held that 38 C.F.R. § 20.303 takes 
precedence, and commented that a contrary view as to a 
regulatory scheme promulgated under statutory authority would 
make no sense.  As previously indicated, there is no evidence 
of record in this case that the veteran ever requested an 
extension of time to file his substantive appeal as to these 
matters.

Moreover, in this case, even if the provisions of 38 C.F.R. § 
3.109 were applicable (and the Board has determined that they 
are not), the required action, i.e., the filing of a 
substantive appeal, was not taken concurrent with or prior to 
the filing of a request for extension of the time limit.  In 
addition, the veteran has not demonstrated good cause for his 
delay in filing.  As indicated immediately above, he has 
provided no basis for finding that there is good cause for 
extending the time period.  In fact, in his written statement 
received at the Board in January 2003, he clearly 
acknowledged that he did not submit a substantive appeal and 
said he thought his representatives had prepared the VA Form 
9 for him.  The veteran indicated that he was unaware that 
his currently appointed service representative did not have 
his power of attorney at the time.  Unfortunately, it appears 
the tardy filing was a mere oversight.  Thus, this is not a 
case like Gonzalez-Morales v. Principi, ___ Vet. App. ___, 
No. 00-933 (Jan. 28, 2003) (per curiam), in which the Court 
held that written withdrawal of a substantive appeal by the 
veteran did not warrant dismissal, because the RO had 
continued to treat the appeal as viable.

Therefore, because the veteran has not complied with the 
legal requirement for perfecting an appeal, the law is 
dispositive of the issue and the appeal must be dismissed on 
that basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  As noted above, there is no other submission from 
the veteran or his representative that could be reasonably 
construed to be a timely substantive appeal.  Thus, a timely 
substantive appeal not having been filed with regard to the 
June 1996 and July 1997 rating decisions, the appeal has not 
been perfected, and it must be dismissed.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 2002)), that 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  The new statute revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The Court has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases that had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the VCAA 
(covering duty-to-notify and duty-to-assist provisions) is 
not retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct"). 

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The new statute specifies that the Secretary shall make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required, 
because there is no reasonable possibility that it would aid 
in substantiating the veteran's claims.  As discussed in 
detail above, the veteran was advised of the necessity to 
file his appeal as to each issue within one year from the 
date of notice of the initial rating or within 60 days after 
the date of the statement of the case or supplemental 
statement of the case, and he was also advised of what was 
required of him if he needed more time to do so.  He was 
provided with his procedural and appellate rights in the VA 
Forms 4107 provided in July 1997 and June 1998, and in the 
cover letters and instructions that accompanied the August 
2002 SOC and SSOC.  Nevertheless, the veteran did not submit 
a timely substantive appeal regarding the issues of 
entitlement to an increased rating for unspecified 
pneumoconiosis, residual of sarcoidosis, an increased rating 
for sarcoid arthritis, multiple joints and an effective date 
earlier than July 20, 1993, for the award of service 
connection for sarcoid pulmonary disorder.

Furthermore, in an October 9, 2002, letter to the veteran, at 
page 3, the RO advised him that a signed power of attorney 
for his service organization, Disabled American Veterans, as 
his accredited representative, was not associated with the 
claims folder.  The RO enclosed a copy of the VA Form 21-22, 
Appointment of Veteran's Service Organization as Claimant's 
Representative.  A VA Form 21-22 signed by the veteran and 
dated December 9, 2002 is currently associated with the 
claims file.   

In a January 2003 letter, the veteran and his representative 
were advised by the Board that there was a question regarding 
the issue of timeliness of the substantive appeal, and that 
he was being afforded an opportunity to submit evidence 
and/or argument as to that issue.  The Board advised the 
veteran that he had 60 days from the date of the January 6, 
2003, letter, that is, by March 10, 2002, to submit 
additional evidence or argument to show that his substantive 
appeal was filed on time.  The veteran's written response was 
received at the Board on January 23, 2003 in which he stated 
that he had no evidence that a substantive appeal was ever 
mailed and that he did not send one.  Thus, nothing has been 
submitted by the veteran or his representative to alter the 
untimeliness of the appeal.  

Even assuming, arguendo, that the veteran's recent response 
was timely received, his argument regarding failure to submit 
his substantive appeal appears to turn on his confusion 
regarding the responsibility of his service representative to 
submit a timely substantive appeal on his behalf.  However, 
as noted above, in October 2002, well before the 60-day 
deadline had expired, the RO advised the veteran that there 
was no valid power of attorney for the DAV in his claims 
folder and provided the veteran with a VA Form 21-22 to sign 
and return.  Nevertheless, in January 2003, the veteran 
maintained his belief that the DAV prepared the VA Form 9 for 
him and that he was unaware that the organization lacked a 
valid power of attorney to act on his behalf.  However, he 
also stated that DAV informed him that "they did not have 
power of attorney" and "strongly encouraged?? [the veteran] 
not to intervene in appeals and also said [it discouraged 
him] from [filing] an appeal" himself.

To whatever extent the veteran may have erroneously relied on 
his service organization to submit his appeal, the Board 
again observes that the RO notified the veteran in the 
October 9, 2002, letter - well before the 60-day deadline - 
that a new power of attorney had to be submitted.  The 
current VA form 21-22 in the file is dated December 9, 2002, 
nearly two months later.  However, as noted above, the law is 
clear that if a claimant has not yet perfected an appeal and 
VA issues an SOC or an SSOC in response to evidence received 
within the one-year period following the mailing date of 
notification of the action being appealed, 38 U.S.C. § 
7105(d)(3) and 38 C.F.R. § 20.302(c) require VA to afford the 
claimant at least 60 days from the mailing date of the SOC or 
SSOC to respond and perfect an appeal, even if the 60-day 
period would extend beyond the expiration of the one-year 
period.  To the extent that issuance of an SOC or SSOC 
regarding the matters may have afforded the veteran 
additional time to file his appeal, the Board notes that a 
substantive appeal was still not timely received.

The Board is sympathetic with the veteran's error in not 
filing his substantive appeal in a timely manner.  However, 
as the Court has held, "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a [claimant] wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Given the RO's efforts to date, it would be unreasonable to 
place a burden upon VA to turn up heaven and earth in an 
attempt to secure further response from the claimant.  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Further, under such circumstances, where the veteran has not 
complied with the legal requirement for perfecting an appeal, 
and neither he or his representative has identified any 
evidence that might serve to rebut that fact, the Board finds 
that further development pursuant to the provisions of the 
VCAA is not warranted, as no reasonable possibility exists 
that such assistance would aid in substantiating the 
veteran's claim.  VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A (West 2002)).  See Wensch v. 
Principi, 15 Vet. App. 362, 367-68 (2001) ("VCAA is not 
applicable in all cases").

The veteran is free, at any time, to reopen his claims, by 
the submission of new and material evidence to the RO.


ORDER

Because the veteran did not file a timely substantive appeal 
regarding any of the issues listed on the first page of this 
decision, his appeal as to those issues is not properly 
before the Board for appellate review, and the appeal as to 
all the listed issues is dismissed.



		
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



